DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: heater (20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 8-19 are objected to because of the following informalities:  
In the last line of each of claims 8-19, delete the first occurrence of “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, describes “the heater” as having an outer tube and an inner tube, when the specification supports the hair dryer as teaching this.  The heater is inside the housing and thus cannot have an inner and outer tube and is hereby considered indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (11,166,533).  Chen et al discloses a hair dryer (10), comprising: a housing (230); a heater (400) disposed in the housing, wherein the heater defines a flow channel (101)configured for flowing air, and the heater is configured to heat the air flowing through the flow channel; a temperature measuring component (510) disposed in the flow channel, wherein the temperature measuring component is configured to measure a temperature of air flowing through the flow channel; and an auxiliary temperature measuring component (610, or alternatively 700) disposed in the flow channel, wherein the auxiliary temperature measuring component is configured to calibrate the temperature measured by the temperature measuring component (implicitly taught in column 6, lines 24-64).  In re claim 2, Chen et al discloses that the heater comprises an outer tube (420) and an inner tube (410) disposed inside the outer tube, allowing the flow channel to be annular between the outer tube and the inner tube.  In re claim 3, Chen et al discloses that the temperature measuring component (510) and the auxiliary temperature measuring component (610) are disposed at an outlet end of the flow channel (SEE Figure 7).  In re claim 4, Chen et al discloses that an embodiment in which the temperature measuring component (510) is located at a first position in the annular flow channel; and the auxiliary temperature measuring component (700) is located at a second position in the annular flow channel, wherein an arc formed by the first position and the second position is 180 degrees (SEE Figure 8).  In re claim 5, Chen et al discloses that the hair dryer comprises heating fins (4108) spaced in the flow channel (SEE Figures 4, 5 and 7).  In re claim 6, Chen et al discloses that the spaced heating fins (4108) define interval spaces; the hair dryer comprises more than one auxiliary temperature measuring components, wherein each of the auxiliary temperature measuring components is disposed in each of the interval spaces (SEE Figure 5-8, which illustrates the temperature measuring components being positioned between the heating fins).  In re claim 7, the temperature measuring component and the auxiliary temperature measuring component are regarded as temperature detectors in Chen et al, wherein the examiner interprets this as synonymous with thermistors.  In re claims 8-13, Chen et al discloses an air inlet (210) and an air outlet (220) are defined at an surface of the housing: the housing further comprises a main body part (200) and a hand-held part (100), forming an included angle therebetween (SEE Figure 1), and wherein the air outlet is disposed at the main body part (SEE Figures 2 & 3), the heater(400) is disposed in the main body part close to the air outlet, and the air inlet is disposed in the main body part away from the air outlet (SEE Figure 2).  In re claims 14-19, Chen et al discloses an air inlet (112) and an air outlet (222) are defined at an surface of the housing; the housing further comprises a main body part (200) and a hand-held part (100), forming an included angle therebetween (SEE Figure 2), and wherein the air outlet is disposed at the main body part, the heater (400) is disposed in the main body part close to the air outlet, and the air inlet is disposed in the hand-held part away from the air outlet (SEE Figure 2).  

Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN (201910200054.5, hereinafter Ni).  Ni discloses a hair dryer (100), includes a housing (11), a heater (123) (SEE Front page drawing) disposed in the housing, wherein the heater defines a flow channel configured for flowing air, and the heater is configured to heat the air flowing through the flow channel; a temperature measuring component (17) disposed in the flow channel, wherein the temperature measuring component is configured to measure a temperature of air flowing through the flow channel; and an auxiliary temperature measuring component (SEE page 13, lines 25-45) disposed in the flow channel, wherein the auxiliary temperature measuring component is configured to calibrate the temperature measured by the temperature measuring component (alternatively, SEE [0112] & [0114] of US 2021/0321738).  In re claim 2, Ni discloses that the heater comprises an outer tube (121) and an inner tube (122) disposed inside the outer tube, allowing the flow channel to be annular between the outer tube and the inner tube.  In re claim 3, Ni discloses that the temperature measuring component and the auxiliary temperature measuring component are disposed at an outlet end of the flow channel (SEE element 17 in Figure below).  

    PNG
    media_image1.png
    220
    329
    media_image1.png
    Greyscale

In re claim 4, Ni discloses the temperature measuring component (17) is located at a first position in the annular flow channel; and the auxiliary temperature measuring component (unnumbered, but would be in the opposing location) is located at a second position in the annular flow channel, wherein an arc formed by the first position and the second position is 180 degrees.  In re claim 5, Ni discloses that the hair dryer comprises heating fins (1231) spaced in the flow channel.  In re claim 6, Ni discloses that the spaced heating fins define interval spaces; the hair dryer comprises more than one auxiliary temperature measuring components, wherein each of the auxiliary temperature measuring components is disposed in each of the interval spaces (SEE Figure below).

    PNG
    media_image2.png
    96
    103
    media_image2.png
    Greyscale

In re claim 7, Ni discloses the temperature measuring component and the auxiliary temperature measuring component as temperature sensing members which is synonymous with thermistors.  In re claims 8-13, Ni discloses a hair dryer wherein an air inlet (101) and an air outlet (102) are defined at an surface of the housing, the housing further comprises a main body part (11) and a hand-held part (200), forming an included angle therebetween, and wherein the air outlet is disposed at the main body part, the heater (123) is disposed in the main body part close to the air outlet, and the air inlet is disposed in the main body part away from the air outlet (SEE Figure provided below).  


    PNG
    media_image3.png
    314
    218
    media_image3.png
    Greyscale

In re claim 20, Ni discloses structure capable of carrying out the method for calibrating a temperature of a hair dryer, the hair dryer (100) comprising: a housing (11); a heater (123) disposed in the housing, wherein the heater defines a flow channel configured for flowing air, and the heater is configured to heat the air flowing through the flow channel; a temperature measuring component (17) disposed in the flow channel, wherein the temperature measuring component is configured to measure a temperature of air flowing through the flow channel; and an auxiliary temperature measuring component disposed in the flow channel, wherein the auxiliary temperature measuring component is configured to calibrate the temperature measured by the temperature measuring component (SEE page 13, lines 25-45);  and further discloses controlling the heater to heat the air flowing through the flow channel (SEE the last line of page 13 – page 14, line 4), controlling the temperature measuring component to measure an air temperature and obtain a first measuring value; controlling the auxiliary temperature measuring component to measure the air temperature and obtain second first measuring value (SEE page 14, lines 21-25); differencing on the first measuring value and the second measuring value and obtain a difference value; determining whether the difference value to be within a preset threshold range; in response to a determination that the difference value is out of the preset threshold range, taking the second measuring value as a temperature result (SEE page 14, lines 21-25), or taking an average value of the first measuring value and the second measuring value as the temperature result; in response to a determination that the difference value is within the preset threshold range, taking the first measuring value as the temperature result (implicitly taught on page 14, lines 26-32).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loke et al (2021/0251362) also discloses a hair dryer having a first temperature measuring component (34) and an auxiliary temperature measuring component (38) (SEE [0010]-[0012], [0063]) inside a flow channel of the hair dryer and is capable of calibrating the temperature being measured.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             May 13, 2022